Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments.  The previous 102 and 103 rejections are withdrawn.  New rejections are set forth herein and are made final.  	The Claim objections from the previous office action is maintained.	Applicant has noted claims 7-9 and 17-19 are “withdrawn”.  The withdrawal of these claims is done by the Applicant and not in response to a restriction.  The merits of these claims have not been addressed in this office action.  In the future, if the Applicant wishes to rejoin these claims, the claims will need time to fully examined for 101, 112, 102 and 103.  To avoid future issues, the Examiner suggests to cancel the claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/5/2022 is being considered except for the foreign references which lack a copy
Claim Objections
Claims 12-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of  respective claims 2-10 (2 and 12, 3 and 13, etc). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 21 is objected to because of the following informalities:  “said rippable wrapper unit” should be “said rippable wrapper”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 contains the limitation “wherein said front head and said rippable wrapper unit are mechanically attached to said body”.  The specification and the drawings do not disclose the wrapper mechanically attaching to either the front head or the body.  The wrapper encapsulates the head and the body but does not have a mechanical attachment to the separate components (i.e. the wrapper does not have a mechanical mechanism that would attach to Items 132 or 130).  As such this limitation is viewed as new matter.
Claims 22-23 are rejected due to dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16,  20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US2006/0174914) in view of Singer (US2004/0019996).
Regarding claim 1, Murphy discloses an improved portable one time use surface sanitizing device (abstract) comprising; 
a body (Item 20); said body further comprising; being biodegradable, semi-rigid (Paragraph [0022]), 
a front head attachment; said front head attachment further comprising; being biodegradable, and semi-rigid (Item 24 is part of Item 20) 
a front head (Item 30); said front head further comprising; being biodegradable, semi-rigid (Paragraph [0023]), and impregnated with one or more of the following: non-abrasive, non-caustic, antibacterial or antiseptic chemicals (Paragraph [0025]), 
wherein said front head attachment is mechanically attached to said body (Paragraphs [0026-27 discuss how the handle can be multiple pieces) and said front head attachment is mechanically attached to said front head (Paragraph [0024]).  
Murphy fails to explicitly disclose the body having a semi-tubular geometry and wherein said front head is encapsulated in a rippable wrapper.  
Singer teaches a toilet cleaner with the body having a tubular geometry (Item 10; Paragraph [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the handle shape of Murphy for the tubular shape of Singer.  Hollow tubes are commonly used as handles due to their ergonomic shape, low weight, and low fabrication costs.  Such a modification would lead to the expected result of a strong handle with the minimal use of material. Which would decrease the amount of material going to waste and needing to be decomposed.
Singer further teaches wherein said front head is encapsulated in a rippable wrapper (Paragraph [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to sell the cleaning device of Murphy in packaging similar to Singer.  The packaging of Singer is an efficient way of showing the customer the product while protecting the cleaning pad.  
  
Regarding claim 2 and 12, Murphy in view of Signer disclose the improved surface cleaning device of Claim 1 further comprising; said body, said front head attachment. and said front head are comprised of one single unit (Murphy shows the in Figure 1 the cleaning device being a single item).  
Regarding claims 3 and 13, Murphy in view of Signer disclose the improved surface cleaning device of Claim 1 further comprising; said front head is fan shaped (Murphy Paragraph [0023] “triangular shaped”).  
Regarding claims 4 and 14, Murphy in view of Signer disclose the improved surface cleaning device of Claim 1 further comprising; said front head is ball shaped (Murphy Paragraph [0023] “Sphere”).  
Regarding claims 5 and 15, Murphy in view of Signer disclose the improved surface cleaning device of Claim 1 further comprising; said front head is a sponge (Murphy Paragraph [0023] “sponge”).  
Regarding claims 6 and 16, Murphy in view of Signer disclose the improved surface cleaning device of Claim 1.  Murphy in view of Singer as currently modified fails to explicitly disclose said front head is multiple strips.  
Singer further teaches a front head is multiple strips (Figure 2 having multiple independent ends, Items 13).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the shape of Murphy to be the shape of Singer.  Murphy in Paragraph [0023] discusses how the shape of the front head can change.  Such a modification is merely a change of shape of an element which involves only routine skill in the art (MPEP 2144.04).  Further in the instant application there is not criticality in Paragraph [0076] for the specific shape.
Regarding claims 10 and 20, Murphy in view of Signer disclose the improved surface cleaning device of Claim 1 further comprising; 23said front head is detachable from said front head attachment (Paragraph [0024] discusses how Item 20 and 30 can separate).  
Regarding claim 11 (Currently Amended), Murphy discloses an improved portable one time use surface sanitizing device (abstract) comprising; 
a body (Item 20); said body further comprising; being biodegradable and semi-rigid (Paragraph [0020])
a front head attachment; said front head attachment further comprising; being biodegradable, and semi-rigid (Item 24 is part of item 20) and 
a front head (Item 30); said front head further comprising; being biodegradable, semi-rigid (Paragraph [0023]), and impregnated with one or more of the following: non-abrasive, non-caustic, antibacterial or antiseptic chemicals (Paragraph [0025]), 
wherein said front head attachment is mechanically attached to said body (Paragraphs [0026-27 discuss how the handle can be multiple pieces) and said front head attachment is mechanically attached to said front head (Paragraph [0024]).  
Murphy fails to explicitly disclose wherein said front head is encapsulated in a rippable wrapper.  
Singer  teaches wherein said front head is encapsulated in a rippable wrapper (Paragraph [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to sell the cleaning device of Murphy in packaging similar to Singer.  The packaging of Singer is an efficient way of showing the customer the product while protecting the cleaning pad.  
Regarding claims 24-25, Murphy in view of Signer disclose the improved, portable, one-time use sanitizing device for sanitizing a surface of claims 1 or 11 wherein said surface is a toilet seat (Murphy, abstract “A tool advantageous for cleaning and sanitizing toilet bowls, urinals, and other surfaces.”).  
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicant argues Murphy in view of Singer does not disclose the newly amended wrapper limitations.  The Examiner respectfully disagrees.  As discussed above, Singer discloses a wrapper.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723